
	

115 HR 3229 : To protect the safety of judges by extending the authority of the Judicial Conference to redact sensitive information contained in their financial disclosure reports, and for other purposes.
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 3229
		IN THE SENATE OF THE UNITED STATES
		September 28, 2017 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To protect the safety of judges by extending the authority of the Judicial Conference to redact
			 sensitive information contained in their financial disclosure reports, and
			 for other purposes.
	
	
 1.Extension of redaction authority concerning sensitive security informationSection 105(b)(3)(E) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking 2017 both places it appears and inserting 2027.  Passed the House of Representatives September 27, 2017.Karen L. Haas,Clerk 